DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
US Provisional 62/908,356 filed Sept. 30, 2019.

Status of Claims
Amendments to claims 4 – 5, 12 – 15 and 27 – 30 have been entered.
Claims 1 – 30 pending.
Amendments satisfy previous objections and rejections.
A better prior art reference found. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 – 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stayton (US 2010/0311354) and Vogt (US 2016/0124075).
As to claim 1 and 22, Stayton teaches an apparatus, comprising: 
a transmitter radar (Fig. 1 time 120) configured to: 
generate a first set of phase-shift keying (PSK) modulated phase-coded symbols to convey a plurality of encoded information bits (Fig. 1 item 105 or item 115.  See also Para. 13 “The modulation protocols or types utilized in both in the primary avionics signal and the overlaid signal are selectable from any suitable modulation schemes, but those of skill in the art appreciate that modulation protocols utilized in various embodiments of the invention may be selected to be a non-varying modulation, including, but not limited to fixed modulation protocols.”); 
generate a second set of PSK modulated phase-coded symbols as reference symbols having a known phase modulation (Fig. 1 item 110.  See also Para. 23 “differential PSK”, Para. 49 “PSK”, Para. 51 “PSK”); 
phase code a plurality of chirps of a radar signal according to the first set of PSK modulated phase-coded symbols and the second set of PSK modulated phase-coded symbols (Fig. 1 time 115); and 
transmit the plurality of chirps of the radar signal according to the phase coding (Fig. 1 item 120).
It would have been obvious to use PSK as taught by Stayton for the primary data 105 because PSK is well-known and easy to design thus keeping software design costs low. PSK is more efficient than FSK (frequency shift keying) and less vulnerable to faults compared to ASK (amplitude shift keying).  
Chirps are well-known, e.g. Vogt Para. 38, to increase band-width which allows for simultaneous increase in range resolution without detracting from Doppler resolutions.  As such, it would have been obvious to modify the modulated signal in Fig. 1 of Stayton to be a compressed waveform, e.g. chirp, in order to improve overall resolution.  
As to claim 4, Stayton in view of Vogt teaches the apparatus of claim 1, wherein the transmitter radar being configured to phase code comprises the transmitter radar being configured to: phase code a first set of chirps in the plurality of chirps of the radar signal according to the first set of PSK modulated phase-coded symbols; and phase code a second set of chirps in the plurality of chirps of the radar signal according to the second set of PSK modulated phase-coded symbols (Stayton: Fig. 1 as cited in claims 1 and 22).
As to claim 6, Stayton in view of Vogt teaches the apparatus of claim 1, wherein the transmitter radar comprises a radar of an autonomous or semi-autonomous vehicle (Vogt Para. 7 “driver assistance”).
It would have been obvious to modify the radar of Stayton to interface with an electronic control unit (ECU) of a driver assistance system as taught by Vogt in order to capitalize on the demand for radar equipped vehicles that use radar in conjunction with autonomous driving thus improving profits.  Note that ECU is a term of art related to autonomous driving.  
As to claim 7, Stayton in view of Vogt teaches the apparatus of claim 6, wherein the plurality of encoded information bits comprises an identifier of the autonomous or semi-autonomous vehicle (Stayton Para. 75 “aircraft identifier”).
As to claim 8, Stayton in view of Vogt teaches the apparatus of claim 7, wherein the identifier comprises a license plate number of the autonomous or semi-autonomous vehicle, a vehicle identification number (VIN) of the autonomous or semi-autonomous vehicle, or a user equipment (UE) identifier associated with the autonomous or semi-autonomous vehicle (Id.).
Claim 1 – 8 and 22 – 24 are rejected under 35 U.S.C. 103 as being obvious over by Shattil (US 7,430,257) in view of Wu (US 2020/0191939) have EFD Dec. 18, 2018.
As to claim 1 and 22, Shattil discloses an apparatus, comprising: 
a transmitter radar (col. 22 ll. 5 see also Fig. 59A “transmit” or Fig. 67 “TX Data”) configured to: 
generate a first set of phase-shift keying (PSK) modulated phase-coded symbols to convey a plurality of encoded information bits (Fig. 67 item 6710); 
generate a second set of PSK modulated phase-coded symbols as reference symbols having a known phase modulation (Id. Interleave implies two signals.); 
phase code a plurality of chirps of a radar signal according to the first set of PSK modulated phase-coded symbols and the second set of PSK modulated phase-coded symbols (col. 49 ll. 40 “interleaving codes”, col. 49 ll. 45 – 46 “phase modulation” see also col. 89 ll. 48 “chirped waveform”); and 
transmit the plurality of chirps of the radar signal according to the phase coding (Fig. 59A or Fig. 67).
In the same field of endeavor, Wu teaches PSK.  See, e.g., Para. 19.
It would have been obvious to use PSK because PSK is well-known and easy to design thus keeping software design costs low.  Thus, one of ordinary skill would be motivated to apply PSK as taught by Wu to the phase modulation as taught by Shattil in order to implement simple encoding of information thereby keeping costs low.  PSK is more efficient than FSK (frequency shift keying) and less vulnerable to faults compared to ASK (amplitude shift keying).
As to claim 2 and 23, Shattil in view of Wu teaches the apparatus of claim 1, wherein a number of PSK modulated phase-coded symbols in the first set is equal to a number of the plurality of chirps of the radar signal minus a number of PSK modulated phase-coded symbols in the second set (Shattil col. 68 ll. 20 – 25 “Codes of similar or different lengths may be concatenated. Different chip sequences may be combined in such a way that at least one chip sequence is interleaved with chips from at least one other code.”  See also col. 68 ll. 38 “combining coldes of a particular length.”  Note that the limitation of claim 2 simply means that the number of PSK symbols in each set are equal.).
As to claims 3 and 24, Shattil in view of Wu teaches the apparatus of claim 1, wherein a number of the plurality of encoded information bits is represented as (Nc-Ncl)*Q, wherein Nc is a number of the plurality of chirps of the radar signal, Ndl is a number of PSK modulated phase-coded symbols in the second set, and Q is a PSK modulation order (Similar reasoning to claim 2 because Q = 1 is within the broadest reasonable interpretation).
As to claim 4, Shattil in view of Wu teaches the apparatus of claim 1, wherein the transmitter radar being configured to phase code comprises the transmitter radar being configured to: phase code a first set of chirps in the plurality of chirps of the radar signal according to the first set of PSK modulated phase-coded symbols; and phase code a second set of chirps in the plurality of chirps of the radar signal according to the second set of PSK modulated phase-coded symbols (Shattil as cited in claims 1 and 22).
As to claim 5, Shattil in view of Wu teaches the apparatus of claim 4, wherein the first set of chirps in the plurality of chirps of the radar signal are interleaved with the second set of chirps in the plurality of chirps of the radar signal (Shattil as already cited in claim 1).
As to claim 6, Shattil in view of Wu teaches the apparatus of claim 1, wherein the transmitter radar comprises a radar of an autonomous or semi-autonomous vehicle (Wu Para. 7 “autonomous”).
It would have been obvious to modify the radar of Stayton to interface with an electronic control unit (ECU) of a driver assistance system as taught by Wu in order to capitalize on the demand for radar equipped vehicles that use radar in conjunction with autonomous driving thus improving profits.  Note that ECU is a term of art related to autonomous driving.
As to claim 7, Shattil in view of Wu teaches the apparatus of claim 6, wherein the plurality of encoded information bits comprises an identifier of the autonomous or semi-autonomous vehicle (Shattil col. 137 ll. 63 “unique identifier”).
As to claim 8, Shattil in view of Wu teaches the apparatus of claim 7, wherein the identifier comprises a license plate number of the autonomous or semi-autonomous vehicle, a vehicle identification number (VIN) of the autonomous or semi-autonomous vehicle, or a user equipment (UE) identifier associated with the autonomous or semi-autonomous vehicle (Id.).
Allowable Subject Matter
Claims 9 – 21 and 25 – 30 are allowed.
The prior art does not teach each and every feature of independent claims 9 and 25.  Dependent claims of claims 9 and 25 are also allowable.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648